UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 0-18649 The National Security Group, Inc. (Exact name of registrant as specified in its charter) Delaware 63-1020300 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 661 East Davis Street Elba, Alabama (Address of principal executive offices) (Zip-Code) Registrant’s Telephone Number including Area Code (334) 897-2273 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in rule 12b-2 of the Act).(Check One):Large accelerated filer oAccelerated fileroNon-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of May 16, 2011, there were 2,466,600 shares, $1.00 par value, of the registrant’s common stock outstanding. 1 THE NATIONAL SECURITY GROUP, INC INDEX PART I. FINANCIAL INFORMATION Page No. Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 26 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3.Quantitative and Qualitative Disclosures about Market Risk 32 Item 4.Controls and Procedures 32 PART II. OTHER INFORMATION Item 1.Legal Proceedings 32 Item 1A.Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 5.Other Information 32 Item 6.Exhibits 32 SIGNATURE 34 CERTIFICATIONS 2 Cautionary Statement Regarding Forward-Looking Statements Any statement contained in this report which is not a historical fact, or which might otherwise be considered an opinion or projection concerning the Company or its business, whether expressed or implied, is meant as and should be considered a forward-looking statement as that term is defined in the Private Securities Litigation Reform Act of 1995.The following report contains forward-looking statements that are not strictly historical and that involve risks and uncertainties.Such statements include any statements containing the words “expect,” “plan,” “estimate,” “anticipate” or other words of a similar nature. Management cautions investors about forward-looking statements.Forward-looking statements involve certain evaluation criteria, such as risks, uncertainties, estimates, and/or assumptions made by individuals informed of the Company and industries in which we operate.Any variation in the preceding evaluation criteria could cause actual results to differ materially from those expressed or implied by such forward-looking statements.These risks and uncertainties include, without limitation, the following: § The insurance industry is highly competitive and the Company encounters significant competition in all lines of business from other insurance companies.Many of the competing companies have more abundant financial resources than the Company. § Insurance is a highly regulated industry.It is possible that legislation may be enacted which would have an adverse effect on the Company’s business. § The Company is subject to regulation by state governments for each of the states in which it conducts business.The Company cannot predict the subject of any future regulatory initiative(s) or its (their) impact on the Company’s business. § The Company is rated by various insurance rating agencies.If a rating is downgraded from its current level by one of these agencies, sales of the Company’s products and stock could be adversely impacted. § The Company’s financial results are adversely affected by increases in policy claims received by the Company.While a manageable risk, this fluctuation is often unpredictable. § The Company’s investments are subject to a variety of risks.Investments are subject to defaults and changes in market value.Market value can be affected by changes in interest rates, market performance and the economy. § The Company mitigates risk associated with life policies through implementing effective underwriting and reinsurance strategies.These factors mitigate, not eliminate, risk related to mortality and morbidity exposure.The Company has established reserves for claims and future policy benefits based on amounts determined by independent actuaries.There is no assurance that these estimated reserves will prove to be sufficient or that the Company will not incur claims exceeding reserves, which could result in operating losses. § The Company mitigates risk associated with property and casualty policies through implementing effective underwriting and reinsurance strategies.The Company obtains reinsurance which increases underwriting capacity and limits the risk associated with policy claims.The Company is subject to credit risk with regard to reinsurers as reinsurance does not alleviate the Company’s liability to its insured’s for the ceded risks.The Company utilizes a third-party to develop a reinsurance treaty with reinsurers who are reliable and financially stable.However, there is no guarantee that booked reinsurance recoverable will actually be recovered.A reinsurer’s insolvency or inability to make payments due could have a material adverse impact on the financial condition of the Company. § The Company’s ability to continue to pay dividends to shareholders is contingent upon profitability and capital adequacy of the insurance subsidiaries.The insurance subsidiaries operate under regulatory restrictions that could limit the ability to fund future dividend payments of the Company.An adverse event or series of events could materially impact the ability of the insurance subsidiaries to fund future dividends and consequently the Board of Directors would have to suspend the declaration of dividends to shareholders. § The Company is subject to the risk of adverse settlements or judgments resulting from litigation of contested claims.It is difficult to predict or quantify the expected results of litigation because the outcome depends on decisions of the court and jury that are based on facts and legal arguments presented at the trial. 3 Part I.FINANCIAL INFORMATION Item 1.Financial Statements THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) March 31, December 31, ASSETS (unaudited) Investments Fixed maturities held-to-maturity, at amortized cost (estimated fair value: 2011 - $4,501; 2010 - $5,144) $ $ Fixed maturities available-for-sale, at estimated fair value (cost: 2011 - $76,683; 2010 -$ 77,119) Equity securities available-for-sale, at estimated fair value (cost: 2011 - $5,211; 2010 - $5,478) Trading securities Receivable for securities sold - Mortgage loans on real estate, at cost Investment real estate, at book value Policy loans Company owned life insurance Other invested assets Total Investments Cash Accrued investment income Policy receivables and agents' balances Reinsurance recoverable Deferred policy acquisition costs Property and equipment, net Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Property and casualty benefit and loss reserves $ $ Accident and health benefit and loss reserves Life and annuity benefit and loss reserves Unearned premiums Policy and contract claims Other policyholder funds Short-term notes payable - Long-term debt Accrued income taxes Deferred income tax liability Other liabilities Total Liabilities Contingencies - - Shareholders' Equity Preferred stock, $1 par value, 500,000 shares authorized, none issued or outstanding - - Class A common stock, $1 par value, 2,000,000 shares authorized, none issued or outstanding - - Common stock, $1 par value, 3,000,000 authorized, 2,466,600 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended March 31 REVENUES Net premiums earned $ $ Net investment income Net realized investment gains Other income Total Revenues EXPENSES Policyholder benefits paid or provided Policy acquisition costs General expenses Taxes, licenses and fees Interest expense Total Expenses Income Before Income Taxes INCOME TAX EXPENSE Current Deferred Net Income $ $ EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER SHARE $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) (In thousands, except per share amounts) Accumulated Other Additional Retained Comprehensive Common Paid-in Total Earnings Income Stock Capital Balance at December 31, 2010 $ Comprehensive Income Net income three months ended 3/31/2011 Other comprehensive income (net of tax) Unrealized loss on securities, net of reclassification adjustment of $508 ) ) Unrealized gain on interest rate swap 48 48 Total Comprehensive Income Cash dividends ) ) Balance at March 31, 2011 (Unaudited) $ The Notes to the Condensed Consolidated Financial Statements are an integral part of these statements. 6 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile income from continuing operations to net cash provided byoperating activities: Change in receivable for securities sold ) ) Change in accrued investment income (3 ) ) Change in reinsurance recoverable 62 Change in deferred policy acquisition costs ) ) Change in accrued income taxes Change in deferred income taxes Depreciation expense 93 74 Change in policy liabilities and claims ) Other, net ) ) Net cash provided by operating activities Cash Flows from Investing Activities Cost of investments acquired ) ) Sale and maturity of investments Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Change in other policyholder funds 17 6 Change in short-term notes payable ) - Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The Notes to the Condensed Consolidated Financial Statements are an integral part of these statements. 7 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of The National Security Group, Inc. (the Company) and its wholly-owned subsidiaries:National Security Insurance Company (NSIC), National Security Fire and Casualty Company (NSFC) andNATSCO, Inc. (NATSCO).NSFC includes a wholly-owned subsidiary - Omega One Insurance Company (Omega) .The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP).All significant intercompany transactions and accounts have been eliminated.The financial information presented herein should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2010, which includes information and disclosures not presented herein. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Among the more significant estimates included in these financial statements are reserves for future policy benefits, liabilities for losses and loss adjustment expenses, reinsurance recoverable asset on associated loss and loss adjustment expense liabilities, deferred policy acquisition costs, deferred income tax assets and liabilities, assessments of other than temporary impairments on investments and accruals for contingencies.Actual results could differ from those estimates. Recently Issued Accounting Standards Intangibles-Goodwill and Other Effective for interim and annual reporting periods beginning after December15, 2010, the FASB revised guidance related to goodwill impairment testing. The revised guidance clarifies that when evaluating goodwill associated with a reporting unit that has a zero or negative carrying value, an initial determination should be made as to whether it is more likely than not that the goodwill is impaired. When impairment is more likely than not, the goodwill is required to be tested for impairment. We adopted the guidance on January1, 2011. Adoption did not have a material effect on our results of operations or financial position. Fair Value Measurements Effective for interim and annual reporting periods beginning after December15, 2010, the FASB revised guidance to require additional disclosure about purchases, sales, issuances, and settlements in the roll forward activity in Level 3 fair value measurements. We adopted the guidance on January1, 2011; adoption did not have a material effect on our results of operations or financial position. Accounting Changes Not Yet Adopted Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts Effective for fiscal years beginning after December15, 2011, the FASB revised guidance regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. The guidance permits deferral of qualifying costs associated only with successful contract acquisitions. The portion of internal selling agent and underwriter salary and benefit costs allocated to unsuccessful contracts, as well as advertising costs, are excluded. The guidance should be applied prospectively, but may be applied retrospectively for all prior periods. We are currently evaluating the impact of this revised guidance.However, we do not expect a material effect on our results of operations or financial position. 8 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Continued) NOTE 2 – REINSURANCE In the normal course of business, NSFC seeks to reduce the loss that may arise from catastrophes or other events that cause unfavorable underwriting results by reinsuring certain levels of risk in various areas of exposure with other insurance enterprises or reinsurers.NSFC maintains a catastrophe reinsurance agreement to cover losses from catastrophic events, primarily hurricanes. Under the catastrophe reinsurance program, the Company retains the first $3.5 million in losses from each event.Reinsurance is maintained in four layers as follows: Layer Reinsurers' Limits of Liability First Layer 95% of$6,500,000 in excess of $3,500,000 Second Layer 95% of$7,500,000 in excess of $10,000,000 Third Layer 100% of$25,000,000 in excess of $17,500,000 Fourth Layer 100% of$30,000,000 in excess of $42,500,000 Layers 1-4 cover events occurring from January 1-December 31 of the contract year.All significant reinsurers under the program carry A.M. Best ratings of A- (Excellent) or higher, or equivalent ratings. Amounts recoverable from reinsurers are estimated in a manner consistent with the claim liability associated with the reinsured policy.Amounts paid for prospective reinsurance contracts are reported as prepaid reinsurance premiums and amortized over the remaining contract period. In the normal course of business, NSIC seeks to limit its exposure to loss on any single insured and to recover a portion of benefits paid by ceding reinsurance to other insurance enterprises or reinsurers under excess coverage contracts.NSIC retains a maximum of $50,000 of coverage per individual life.The cost of reinsurance is amortized over the contract period of the reinsurance. NOTE 3 – CALCULATION OF EARNINGS PER SHARE Earnings per share were based on net income divided by the weighted average common shares outstanding.The weighted average number of shares outstanding for the period ending March 31, 2011 and 2010 were 2,466,600. NOTE 4 – CHANGES IN SHAREHOLDER'S EQUITY During the three months ended March 31, 2011 and 2010, there were no changes in shareholders' equity except for net income of $995,000 and $1,894,000, respectively; dividends paid of $370,000 in 2011 and 2010; changes in accumulated other comprehensive (loss) income, net of applicable taxes of $(132,000) and 743,000, respectively.Other comprehensive income consists of accumulated unrealized gains and losses on securities and unrealized gains and losses on interest rate swaps. 9 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Continued) NOTE 5 – INVESTMENTS The amortized cost and aggregate fair values of investments in securities are as follows: (Dollars in thousands) March 31, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available-for-sale securities: Corporate debt securities $ $ $
